Hill, C. J.
1. The bond upon which suit was brought, while not good a§ a statutory bond, was good as a common-law obligation. Besides,. the defendant, having secured possession of the property levied upon by giving the bond to the levying officer, was estopped from attacking it as invalid. Wall v. Mount, 121 Ga. 831 (49 S. E. 778); Awtrey v. Campbell, 118 Ga. 464 ( 45 S. E. 301).
2. The petition as amended set forth a good cause of action, and was not subject to demurrer on any of the grounds alleged. The court properly overruled the demurrer. • Judgment affirmed. ,.